 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRIS ALFRED WITHAM,             ) NO. CV 15-7441-DDP (E)
                                      )
12                  Plaintiff,        )
                                      )
13        v.                          ) ORDER ACCEPTING FINDINGS,
                                      )
14   WARDEN FOX, et al.,              ) CONCLUSIONS AND RECOMMENDATIONS
                                      )
15                  Defendants.       ) OF UNITED STATES MAGISTRATE JUDGE
                                      )
16   _________________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Complaint, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.       The Court accepts

21   and adopts the Magistrate Judge’s Report and Recommendation.

22

23         IT IS ORDERED that: (1) the Report and Recommendation of the

24   Magistrate Judge is accepted and adopted; and (2) Judgment shall be

25   entered dismissing the action without prejudice.

26   ///

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on the Plaintiff.

 3

 4   DATED: 11-20-2018.

 5

 6

 7                               _________________________________
                                         DEAN D. PREGERSON
 8                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
